Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 02/26/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection 102 of claims 1-20 has been withdrawn. 
Claim Objections
Claim13 objected to because of the following informalities:  
Claim 13 depend on claim 12 cancelled.  Examiner for examination treat claim 13 depend on claim 11. Appropriate correction is required.
Claim 29 said a claim limitation “the second aperture has an outwardly extending first side and a second side connecting the first side of the second aperture to the portion of the periphery.
Examiner note that the second aperture to has an outwardly extending first side and a second side connecting the first side, is not an second side is the third aperture and extending from first side and an end side connecting the first side, not an second side connecting the first side. Examiner for examination treat claim 29 is the third aperture and end side. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 29 said an claim limitation “the second aperture has an outwardly extending first side and a second  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show  the claim 29 said an claim limitation “the second aperture has an outwardly extending first side and a second side connecting the first side of the second aperture to the portion of the periphery as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11,13-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (JP2015116112) in view of Yabe et al. (US PG Pub 2015/0263574).
As to independent claim 11, Kimura et al. teaches an electric work machine comprising: a motor comprising a rotor (8), which has a columnar or a tube shape and is rotatable about its axis (12); wherein the rotor (8) comprises:  15a plurality of plate-shaped permanent magnets (15); a rotor core (10), which is columnar or tubular and has a plurality of magnet holes (18) into which the permanent magnets (15) are respectively inserted such that the permanent magnets (15) extend in an axial direction and a circumferential direction of the rotor (8); and bonding material (29), which bonds the magnet holes (18) and the permanent magnets (15) 20respectively inserted into the magnet holes (18); and wherein a surface of at least one of the magnet holes (18) includes at least one aperture (20) that directly-faces or adjoins outer-side surface and an inner-side surface of the corresponding inserted permanent magnet (15) as shown in figure 2.
However Kimura et al. teaches the claimed limitation and discussed above except at least one aperture that directly-faces or adjoins at least one of a radially outer-side surface and a radially inner-side surface of the corresponding inserted permanent magnet.
Yabe et al. teaches at least one aperture (5) that directly-faces or adjoins at least one of a radially outer-side surface and a radially inner-side surface of the corresponding inserted permanent magnet (4) as shown in figure 4, for the advantageous benefit of improving by relieving the stress generated in the thin portions between the air gaps of the permanent magnet end portions and the rotor outer circumference.

    PNG
    media_image1.png
    556
    748
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kimura et al. teaches by using at least one aperture that directly-faces or adjoins at least one of a radially outer-side surface and a radially inner-side surface of the corresponding inserted permanent magnet, as taught by Yabe et al., to improve by relieving the stress generated in the thin portions between the air gaps of the permanent magnet end portions and the rotor outer circumference.
As to claim 13/11, Kimura et al. teaches wherein the at least one aperture (20) extends in the axial direction of the rotor core (10) and penetrates through the rotor core (10) as shown in figure 2.  
As to claim 14/13, Kimura et al. teaches wherein the surface of the at least one of the magnet holes (18) further includes an end-part aperture (see annotated figure 3) that directly-faces or adjoins an end surface of the corresponding inserted permanent magnet (15) as shown in figure 3.  

    PNG
    media_image2.png
    398
    523
    media_image2.png
    Greyscale

As to claim 1018/11, Kimura et al. teaches wherein the surface of the at least one of the magnet holes (18) further includes an end-part aperture (see annotated figure 3) that directly-faces or adjoins an end surface of the corresponding inserted permanent magnet (15) as shown in figure 3.  
As to claim 19/18, Kimura et al. et al. teaches wherein the at least one aperture (see annotated figure 3) is in 15series or integral with the end-part aperture (see annotated figure 3) as shown in figure 3.  
Claim(s) 21 -22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US PG Pub 2016/0190880) in view of Evans et al. (US PG Pub 2005/0035677).
As to independent claim 21, Baba et al. teaches an electric work machine comprising: a motor comprising a rotor (100), which has a columnar or a tube shape and is rotatable about its axis (11); wherein the rotor comprises: a plurality of plate-shaped permanent magnets (14) ; and a rotor core (12), which is columnar or tubular and has a plurality of magnet holes (13, see figure 1) into which the permanent magnets 

    PNG
    media_image3.png
    456
    895
    media_image3.png
    Greyscale

However Baba et al. teaches the claimed limitation as discussed above except the first aperture having a length in a direction parallel to the radial direction 3MAK099-01062 greater than a width in the circumferential direction.


    PNG
    media_image4.png
    631
    804
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Baba et al. by using at the first aperture having a length in a direction parallel to the radial direction 3MAK099-01062 greater than a width in the circumferential direction, as taught by Evans et al., to improve the dynamic properties of the electrical machine.


As to claim 22/21, Baba et al. teaches wherein the periphery of the at least one of the magnet holes (13) includes a second aperture (see annotated figure 6) in the first side surface (see annotated figure 6), the second aperture (see annotated figure 6), having a radially extending first side and a second side connecting the first side of the second aperture (see annotated figure 6), to the portion of the periphery as shown in figure 6.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s 23-25, 27 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baba et al. (US PG Pub 2016/0190880).
As to independent claim 23, Baba et al. teaches an electric work machine comprising: a stator (1) having a plurality of teeth (see figure 1), and a rotor (100) disposed in the stator (1), the rotor (1) comprising a rotor core (12) having a plurality of magnet holes (13), a shaft hole (see figure 1), a plurality of magnets (14) respectively fixed to the plurality of magnet holes (13) and a shaft (11) fixed to the shaft hole, wherein: the magnet holes (13) each have a radially outer surface (see annotated figure 6), a radially inner surface (see annotated figure 6), a first side surface and a second side surface (see annotated figure 6), a first aperture (see annotated figure 6) and a 

    PNG
    media_image5.png
    456
    957
    media_image5.png
    Greyscale

As to claim 24/23, Baba et al. teaches wherein: the first aperture (see annotated figure 6) and the second aperture (see annotated figure 6) have a same shape, and the third aperture (see annotated figure 6)  is a mirror image of the fourth aperture (see annotated figure 6) as shown in figure 6.  
As to claim 25/23, Baba et al. teaches wherein: the first aperture (see annotated figure 6) is smaller than the third aperture (see annotated figure 6), and the second aperture (see annotated figure 6) is smaller than the fourth aperture (see annotated figure 6) as shown in figure 6  
As to claim 3/2,Baba et al. teaches . teaches wherein the at least one aperture (see annotated figure 6) has a groove shape as figure 6.  
26. (New) The electric work machine according to claim 23, wherein: the rotor core comprises a plurality of stacked plates and includes a clinching portion connecting a first one of the stacked plates to an adjacent one of the stacked plates, the third aperture of a first one of the plurality of magnet holes is spaced from the fourth aperture of an adjacent one of the plurality of magnet holes by a radially elongate portion of the rotor core, and an imaginary radial inward extension of the elongate portion intersects the clinching portion.  
As to claim 27/23, Baba et al. teaches wherein the first aperture (see annotated figure 6) and the second aperture (see annotated figure 6) respectively extend perpendicular to the radially outer surface of each of the magnet holes (13) as shown in figure 6.  
As to claim 29/28, Baba et al. teaches wherein the third aperture (see annotated figure 6) has an outwardly extending first side and an end side (see annotated figure 6) connecting the first side (see annotated figure 6) of the third aperture to the portion of the periphery as shown in figure 6.

(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US PG Pub 2016/0190880) as applied in claim 23 above, and further  in view of Evans et al. (US PG Pub 2005/0035677).
As to claim 28/23, Baba et al. teaches the claimed limitation as discussed above except wherein the first aperture has a length in a direction parallel to the first side greater than a width in a direction parallel to the outer surface.  
However Baba et al. teaches the claimed limitation as discussed above except the first aperture having a length in a direction parallel to the radial direction 3MAK099-01062 greater than a width in the circumferential direction.
However Evans et al. teaches the first aperture (23) having a length in a direction parallel to the radial direction 3MAK099-01062 greater than a width in the circumferential direction as shown in figure 2, for the advantageous benefit of improving the dynamic properties of the electrical machine.

    PNG
    media_image4.png
    631
    804
    media_image4.png
    Greyscale

.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US PG Pub 2016/0190880) as applied in claim 23 above, and further  in view of Sasajima et al. (US PG Pub 2013/0162063).
As to claim 26/23, Baba et al. teaches wherein: the rotor core comprises a plurality of stacked plates  (see paragraph [0030] and includes a clinching portion connecting a first one of the stacked plates to an adjacent one of the stacked plates, the third aperture of a first one of the plurality of magnet holes is spaced from the fourth aperture of an adjacent one of the plurality of magnet holes by a radially elongate portion of the rotor core,.  
Howevr Baba et al. teaches the claimed limitation as discussed above except includes a clinching portion connecting a first one of the stacked plates to an adjacent one of the stacked plates and an imaginary radial inward extension of the elongate portion intersects the clinching portion.
However Sasajima et al. teaches includes a clinching portion (160) connecting a first one of the stacked plates (112) to an adjacent one of the stacked plates (112) and an imaginary radial inward extension of the elongate portion intersects the clinching portion (160) as shown in figure 4, for the advantageous benefit of providing a rotor having excellent mechanical strength.

    PNG
    media_image6.png
    555
    546
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Baba et al. by using a clinching portion connecting a first one of the stacked plates to an adjacent one of the stacked plates and an imaginary radial inward extension of the elongate portion intersects the clinching portion, as taught by Sasajima et al., to provide a rotor having excellent mechanical strength.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soma et al. (US PG Pub 2014/0217849) teaches the claimed limitation of first aperture and second aperture as claimed in claims 11 and 21 and 23.
	Islam et al. (US PG Pub 2013/0320798) teaches the claimed limitation of first aperture and second aperture as claimed in claims 11 and 21 and 23.
	Herranz et al. (9,369,016) teaches the claimed limitation of first aperture and second aperture as claimed in claims 11 and 21 and 23.
Yoshikawa et al. (US PG Pub 2007/0222319) teaches the claimed limitation of first aperture and second aperture as claimed in claims 11 and 21 and 23.
Hisada et al. (US PG Pub 2012/0293033) teaches the claimed limitation of first aperture and second aperture as claimed in claims 11 and 21 and 23.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 10, 2021